Citation Nr: 0637096	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture of T-12, with low back pain and 
anterior femoral nerve deficit (T-12 fracture), currently 
rated 30 percent disabling.  

2.  Entitlement to service connection for peripheral 
neuropathy, as secondary to the service-connected T-12 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The veteran in a statement received in April 2005, withdrew 
his appeal regarding entitlement to service connection for 
osteoarthritis of both knees and diabetes mellitus.

The issue of entitlement service connection for peripheral 
neuropathy, as secondary to the service-connected T-12 
fracture is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected T-12 fracture is manifested 
by no more than moderate limitation of motion of the 
lumbosacral spine, moderate intervertebral disc syndrome, 
demonstrable deformity of the vertebral body, and there is no 
showing of limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for T-
12 fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(West & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.7, 4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letters sent in September 
2002 and February 2005 adequately informed the veteran of the 
information and evidence needed to substantiate his claim for 
an increased rating, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was provided two examinations 
regarding the condition at issue.   

The veteran was not provided with notice of the type of 
evidence necessary to establish the effective date for the 
increased rating claim.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that an increased 
rating is not warranted, any question as to this element is 
rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

In August 2002, the veteran requested an increased rating for 
his service-connected T-12 fracture, which was rated 30 
percent disabling.  The veteran contends that his condition 
should be rated more than 30 percent disabling, as the 
symptoms and manifestations of the disability from which he 
suffers have increased in severity.  He notes that his back 
pain is constant and severe, and limits standing, walking and 
all daily activities.  

A VA examination was conducted in December 2002.  The veteran 
complained of pain and loss of function due to pain.  The 
range of motion of the lumbar spine was 60 degrees flexion, 
30 degrees extension, 30 degrees right lateral bending 25 
degrees left lateral bending, and 25 degrees rotation 
bilaterally.  The examiner stated that, due to the veteran's 
obesity, the above range of motion measurements were 
difficult to determine, but were approximately correct.  The 
examiner also stated that there was no evidence of 
radiculopathy or sciatica.  

A VA examination was conducted in March 2005.  The examiner 
noted that the veteran had diabetes, cardiovascular disease, 
weighed about 355 pounds, and his activity was very limited.  
He only walked to his car or to the trash can, occasionally.  
The veteran was mostly housebound, used a walker at home, and 
arrived to the examination in a wheelchair.  On range of 
motion testing, the veteran did not want to attempt to flex 
his back because of loss of balance.  Low back extension and 
lateral flexion was to 20 degrees, and rotation was about 15 
degrees.  The examiner stated that any fatigueability, 
weakness, and decreased range of motion were due to shortness 
of breath and cardiovascular disease, of which obesity was a 
factor.  The examiner attributed any peripheral neuropathy 
present to the veteran's diabetes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3.  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Plate V, and Note 2 (as in effect 
September 26, 2003), normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that, where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45.  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Manifestations of nonservice-connected disabilities are not 
to be used in establishing the evaluation of a service-
connected disability.  See 38 C.F.R. § 4.14, see, too, 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be 
able to clinically distinguish, by competent medical opinion, 
the extent of symptoms that are attributable to service-
related causes from those that are not).  Where it is not 
possible to separate the effects of service-connected and 
nonservice-connected conditions, all symptoms will be 
attributed to the service- connected disability.  Id.; 38 
C.F.R. § 3.102.

Previously, the veteran's service connected T-12 fracture was 
assigned a 30 percent evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5293.  A 20 percent evaluation 
is assigned for moderate intervertebral disc syndrome with 
recurring attacks and little intermittent relief under 
Diagnostic Code 5293, and a separate 10 percent evaluation 
was assigned for demonstrable deformity of the vertebral body 
under Diagnostic Code 5285.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

As noted on the two VA examinations of record, no sciatic 
neuropathy has been found, and any peripheral neuropathy was 
attributed to the veteran's nonservice-connected diabetes.  
Therefore, a higher, 40 percent, rating is not applicable 
under this Diagnostic Code.

The veteran's disability could be evaluated under Diagnostic 
Code 5292, limitation of motion of the lumbar spine.  This 
Diagnostic Code contemplates a 10 percent disabling when 
slight, 20 percent disabling when moderate, and 40 percent 
disabling when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5292 (2002).  The Board notes that, on the latest VA 
examination, the examiner stated that the veteran's 
limitation of motion was the result of nonservice-connected 
conditions.  The Board will afford the veteran the benefit of 
the doubt, use the range of motion measurements recorded in 
his other VA examination in December 2002, and attribute all 
limitation of motion found to his service-connected 
disability.  Based on the findings reported above, the Board 
finds such measurements reflective of no more than moderate 
limitation of motion.  In so finding, the Board notes that, 
under the current regulations governing disorders of the 
spine, the veteran's extension and right lateral flexion were 
normal, and his left lateral flexion and bilateral rotation 
were to 25 degrees, just five degree less than normal.  The 
veteran also manifested two thirds of normal flexion.  See 38 
C.F.R. § 4.71a, Plate V, supra.  While this reference is not 
included in the regulations in effect prior to September 
2003, the Board believes that it may appropriately be used as 
a reference as to whether the measured ranges of motion are 
slight, moderate or severe in degree.  Accordingly, a rating 
in excess of 20 percent is not warranted under Diagnostic 
Code 5292.

Under Diagnostic Code 5285 for residuals of vertebral 
fracture, a 100 percent evaluation is warranted where there 
is cord involvement and the claimant is bedridden or requires 
long leg braces.  A 60 percent evaluation is warranted where 
there is no cord involvement and there is abnormal mobility 
requiring a neck brace (jury mast).  In other cases, the 
residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  The Board finds that a higher 
rating is not warranted under this Diagnostic Code because 
there is no evidence showing abnormal mobility requiring a 
neck brace or cord involvement, being bedridden or requiring 
long leg braces.  Although the veteran clearly has a 
compression fracture of the twelfth thoracic spine vertebra, 
the only residual of that fracture that can be compensated 
under Diagnostic Code 5285 is the resulting deformity.  
Consequently, a higher evaluation is not available under 
Diagnostic Code 5285.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2004), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCsxxx 5235 to 5243 (2006)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Again, there is no evidence of record which indicates that 
the veteran's flexion of the thoracolumbar spine is 30 
degrees or less due to his service-connected disability.  He 
could not forward flex his during the latest VA examination 
because of nonservice-connected disabilities.  On December 
2002 examination, he could forward flex his lumbosacral to 60 
degrees.  Accordingly, an evaluation in excess of 30 percent 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5234 (2006).

The new criteria provide that a 10 percent evaluation is 
warranted if intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months. A 
20 percent evaluation is warranted if incapacitating episodes 
have a total duration of at least two weeks but less than 
four weeks; a 40 percent rating is warranted if the total 
duration is at least four weeks but less than six weeks; and 
a 60 percent rating is warranted if the total duration is at 
least six weeks.  Again, both VA examination reports 
discussed above stated that the veteran does not manifest any 
neurological sequelae secondary to the T-12 fracture; 
therefore, a higher rating under Diagnostic Code 5243 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination. See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The Board finds that a higher rating due to pain is 
not warranted under the either the old or new criteria.  
Though the veteran exhibits some pain on motion, there is 
insufficient objective evidence of additional limitation of 
function caused by pain.  No examiner has found additional 
limitation of motion due to weakness, incoordination, and 
excess fatigability caused by his service-connected 
disability, as opposed to nonservice-connected disability.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to an increased rating for service-connected T-12 
fracture is denied.  


REMAND

The VA's duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  On his 
substantive appeal received in April 2005, the veteran stated 
that a physician or a nurse at the "foot clinic" told him 
that his peripheral neuropathy was due to his service-
connected T-12 fracture.  However, the claims file does not 
contain any such opinion.  The veteran should be provided an 
opportunity to provide the information which would enable the 
RO to obtain these medical records and the opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notice and 
development procedures pursuant to 
38 U.S.C.A. §§ 5102-5103A, and 5107 (West 
2002 & Supp. 2005) are fully complied 
with, to include requesting that the 
veteran submit all relevant evidence in 
his possession relating to entitlement to 
service connection for peripheral 
neuropathy.  

The RO should contact the veteran to 
provide the information necessary to 
obtain any records from the "foot 
clinic" identified by the veteran on his 
substantive appeal.  

The RO should advise the veteran that he 
should submit the written opinions of any 
health care providers who have told him 
that his current peripheral neuropathy is 
the result of his service-connected T-12 
fracture.  The records submitted 
heretofore do not convey this opinion.

2.  The RO should readjudicate the claim.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


